per curiam:
El 30 de junio de 2000, mediante una ex-tensa y detallada resolución, censuramos “enérgicamente por su dejadez, indiferencia y falta de diligencia” al Ledo. Luis Noel González Feliciano. Además, le apercibimos que en el futuro, “conducta de este género conlleva[ría] su sus-pensión de la abogacía”. Finalmente, le concedimos un tér-mino de treinta (30) días para que nos informara el resul-tado final del caso judicial relacionado con la queja en su contra y le indicamos que nuestra resolución surtiría “efec-tos al serle notificada por correo a su dirección en el expediente”.
El licenciado González Feliciano no cumplió con lo que le requerimos. Así las cosas, el 18 de agosto le concedimos mediante resolución un término de veinte (20) días para que nos informara “las gestiones realizadas para dar cum-plimiento a nuestra Resolución de 30 de junio de 2000”. A pesar del tiempo adicional que le fuera concedido, el licen-ciado González Feliciano aún no ha cumplido con nuestros requerimientos.
De lo anteriormente reseñado, surge con meridiana cla-ridad, que el licenciado González Feliciano, a pesar de nuestra enérgica censura y apercibimiento de que de con-tinuar con su patrón de conducta de “dejadez, indiferencia y falta de diligencia” sería suspendido del ejercicio de la profesión de abogado, ha continuado manifestando el mismo intolerable patrón de conducta. El licenciado Gon-zález Feliciano continúa desatendiendo nuestras órdenes.
Reiteramos la clara obligación de todo abogado de responder con diligencia a nuestros requerimientos en los trá-mites de quejas presentadas en su contra, independiente-mente de los méritos de las mismas. In re Capestany Rodríguez, 148 D.P.R. 728 (1999); In re Torres Zayas, 147 D.P.R. 144 (1998); In re Guemárez Santiago I, 146 D.P.R. 27 (1998).
*257Tomando en consideración todo lo antes expuesto, se suspende indefinidamente del ejercicio de la profesión de abogado al Ledo. Luis Noel González Feliciano.
Se le impone a éste el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representán-dolos, que les devuelva cualesquiera honorarios recibidos por trabajos no realizados, y le informe oportunamente de su suspensión a los distintos foros judiciales y administra-tivos del país.
González Feliciano deberá certificarnos en treinta (30) días el cumplimiento de estos deberes, notificando también al Procurador General.
El Alguacil de este Tribunal deberá incautarse del sello y de la obra notarial del abogado suspendido, debiendo en-tregar la misma a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e in-forme a este Tribunal.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.